DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The term “lower face” and “upper face” in claim 5 is a relative term which renders the claim indefinite. The term “lower face” and “upper face” are not defined by the claim.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear as to exactly which locations of the claimed “at least a part of the second lower face”; “an upper face of the first heat exchanger”; “at least a part of the third lower face” and “an upper face of the second heat exchanger” are.  It is also unclear the claimed “upper face” and “lower face” are viewed from which direction, i. e. vehicle height direction or vehicle front-real direction.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (JP 10227213 A) in view of Hutchins (GB 2326626 A). 
 	Shin discloses a cooling structure comprising: a first heat exchanger 4 that is provided in a vehicle 31, 5a second heat exchanger 3 that is provided in the vehicle and provided in front of the first heat exchanger 4 in a front-rear direction of the vehicle (Fig. 1, paragraph [0012]) and a third heat exchanger 2 that is provided in the vehicle and provided in front of the second heat exchanger 3 in the front-rear direction of the vehicle (Fig. 1, paragraph [0012]), wherein an upper end of the first heat exchanger 4 is positioned above an upper end of 10the second heat exchanger 3 in a height direction of the vehicle (Fig. 1), and wherein an upper end of the third heat exchanger 2 is positioned between the upper end of the first heat exchanger 4 and the upper end of the second heat exchanger 3 in the height direction of the vehicle (Fig. 1).  Wherein the first heat exchanger 4 has a substantially rectangular parallelepiped shape(Figs. 1-3), the second heat exchanger 3 has a substantially rectangular parallelepiped shape (Figs. 1-3), and the third heat exchanger 2 has a substantially rectangular parallelepiped shape (Figs. 1-3). 15The cooling structure of Shin as above includes all that is recited in claims 1, 4 except for The first heat exchanger, the second heat exchanger, and the third heat exchanger are inclined at a given angle with respect to a height direction of the vehicle so that: the upper end of the first heat exchanger is disposed at a rear side in the front-rear direction than a lower end of the first heat exchanger; the upper end of the second heat exchanger is disposed at the rear side in the front-rear direction than a lower end of the second heat exchanger; and the upper end of the third heat exchanger is disposed at the rear side in the front-rear direction than a lower end of the third heat exchanger; wherein the first heat exchanger, the second heat exchanger, and the third heat exchanger are inclined at the given angle with respect to the height direction of the vehicle so as to be parallel to each other. Hutchins teaches a vehicle heat exchanger installation comprising heat exchangers 21, 22 are inclined at a given angle with respect to a height direction of the vehicle and tilted away from the vertical towards the rear of the vehicle to maximize the surface area of the heat exchangers without unduly increasing the height of the vehicle in that region (Fig. 1, page 2, lines 12-15). Wherein the heat exchangers 21, 22 are inclined at the given angle with respect to the height direction of the vehicle so as to be parallel to each other (Fig. 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify cooling structure of Shin to incline the heat exchangers at a given angle with respect to a height direction of the vehicle so as to be parallel to each other and away from the vertical towards the rear of the vehicle as taught by Hutchins in order to maximise the surface area of the heat exchangers to increase the heat exchange efficiency without unduly increasing the height of the vehicle in that region. The modified cooling structure of Shin in view of Hutchins shows the upper end of the first heat exchanger is disposed at a rear side in the front-rear direction than a lower end of the first heat exchanger; the upper end of the second heat exchanger is disposed at the rear side in the front-rear direction than a lower end of the second heat exchanger; and the upper end of the third heat exchanger is disposed at the rear side in the front-rear direction than a lower end of the third heat exchanger; and wherein the first heat exchanger, the second heater, and the third heat exchanger are inclined at the given angle with respect to the height direction of the vehicle so as to be parallel to each. 
Claims 3, 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (JP 10227213 A) in view of Hutchins (GB 2326626 A) as applied to claim 1 as above, and further in view of Kappelman et al.  (US 2014/0116658 A1). 
 	15The cooling structure of Shin as modified by Hutchins as above includes all that is recited in claims 3, 5-8 except for wherein a lower end of the third heat exchanger is positioned above a lower end of the second heat exchanger in the height direction of the vehicle; wherein the second heat exchanger has a second lower face and at least a part of the second lower face is disposed on an upper face of the first heat exchanger, and wherein the third heat exchanger has a third lower face and the at least a part of the third lower face is disposed on an upper face of the second heat exchanger; wherein a width of the third heat exchanger in a vehicle width direction of the vehicle is smaller than widths of the first heat exchanger and the second heat exchanger in the vehicle width direction of the vehicle, wherein a left end of the third heat exchanger in the vehicle width direction of the vehicle is positioned rightward than left ends of the first heat exchanger and the second heat exchanger in the vehicle width direction of the vehicle when viewed from a front side of the vehicle, and wherein a right end of the third heat exchanger in the vehicle width direction of the vehicle is positioned leftward than right ends of the first heat exchanger and the second heat 3 DOCS 120180-000004/4142139.1Docket No. 120180-229US1exchanger in the vehicle width direction of the vehicle when viewed from the front side of the vehicle. Kappelman et al. discloses a cooling structure comprising a first heat exchanger 60, a second heat exchanger 72 and a third heat exchanger 70, wherein a lower end of the third heat exchanger 70 is positioned above a lower end of the second heat exchanger 72 in the height direction of the vehicle (Fig. 6); wherein the second heat exchanger 72 has a second lower face (Fig. 1, face facing to the first heat exchanger 60) and at least a part of the second lower face is disposed on an upper face (Fig. 1, face facing to the second heat exchanger 72) of the first heat exchanger 60, and wherein the third heat exchanger 70 has a third lower face (Fig.1, face facing to the second heat exchanger 70) and at least a part of the third lower face is disposed on an upper face (Fig. 1, face facing to the third heat exchanger 70) of the second heat exchanger 72; wherein a width of the third heat exchanger 70 in a vehicle width direction of the vehicle is smaller than widths of the first heat exchanger 60 and the second heat exchanger 72 in the vehicle width direction of the vehicle (Fig. 1), wherein a left end of the third heat exchanger 70 in the vehicle width direction of the vehicle is positioned rightward than left ends of the first heat exchanger 60 and the second heat exchanger 72  in the vehicle width direction of the vehicle when viewed from a front side of the vehicle (Fig. 1), and wherein a right end of the third heat exchanger 70 in the vehicle width direction of the vehicle is positioned leftward than right ends of the first heat exchanger 60  and the second heat 3 DOCS 120180-000004/4142139.1Docket No. 120180-229US1exchanger 72 in the vehicle width direction of the vehicle when viewed from the front side of the vehicle (Fig. 5).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the heat exchangers of the cooling structure of Shin to have a width of the third heat exchanger in a vehicle width direction of the vehicle is smaller than widths of the first heat exchanger and the second heat exchanger in the vehicle width direction of the vehicle, wherein a left end of the third heat exchanger in the vehicle width direction of the vehicle is positioned rightward than left ends of the first heat exchanger and the second heat exchanger in the vehicle width direction of the vehicle when viewed from a front side of the vehicle, and wherein a right end of the third heat exchanger in the vehicle width direction of the vehicle is positioned leftward than right ends of the first heat exchanger and the second heat 3DOCS 120180-000004/4142139.1Docket No. 120180-229US1exchanger in the vehicle width direction of the vehicle when viewed from the front side of the vehicle; wherein a lower end of the third heat exchanger is positioned above a lower end of the second heat exchanger in the height direction of the vehicle; wherein the second heat exchanger has a second lower face and at least a part of the second lower face is disposed on an upper face of the first heat exchanger, and wherein the third heat exchanger has a third lower face and the at least a part of the third lower face is disposed on an upper face of the second heat exchanger as taught by Kappelman et al. in order to increase the efficiency of the coolers (Kappelman et al., paragraph [0016]).

Response to Arguments
Applicant’s arguments with respect to newly added limitations in claim(s) 1, 3-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s other arguments are not persuasive because they were fully responded in the Office action mailed 6/6/2022 (see pages 4-6 the previous Office action 6/6/2022) and incorporated by reference herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY